DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Interpretation
Claim 1, 6, 11, 17 and 20 recited claim limitation “client-facing file hierarchy” and “client-facing filename”.  Examiner reads this claimed limitation in the light of specification of the pending application paragraph [0046]: “In some embodiments, the globally unique identifier can be used as the file name on the data storage and the database 342 can associate a client-facing file name with the globally unique identifier. Similarly, when a file is updated, the NAS updates the corresponding entry in the database 342.” 
Accordingly, Examiner interprets “client-facing” as an information associated with a file or file system structure which is available for clients to identify or reference a file or file hierarchy.

Response to Remarks
Applicant's amendments and remarks filed on 07/19/2022 have been fully considered but were not found to be persuasive. Applicant has amended Claims 1, 6, 11, 17 and 20. Accordingly claims 1-20 remain pending.

In response to the amendment made to the claims 1, 11, 20 recited “the plurality of files comprising file system extended attributes that are configured to be used to establish a client-facing file hierarchy, the file system extended attributes of each file of the plurality of files including a parent file identifier that references a parent file of the file”
With respect to amended claim limitation, Examiner relies on a new section of existing prior art references which goes beyond the scope of the portion that was previously relied upon, therefore, this office action is based a new ground of rejection. As a consequence, Applicant is advised to review detailed mapping of claim limitations to the relevant sections. This office action is made final.

Claim Rejections - 35 USC§ 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sedlar, US 20080215528, hereinafter Sedlar in view of Vogel, US 9517402, hereinafter Vogel.

As per claim 1, (Currently Amended) (With respect to claim 1, Sedlar discloses) the plurality of files comprising file system extended attributes that are configured to be used to establish a client-facing file hierarchy, (Sedlar in paragraph [0244] teaches a method of inheriting all of the attributes and methods of the Files/Folder class, and adds attributes (i.e., “file system extended attributes” as claimed) that are specific to the file/folder type. Sedlar [0244] “... a "Document" class and a "Folder" class. The Document class inherits all of the attributes and methods of the Files class, and adds attributes that are specific to document files.  ... [0245] “The Folder class inherits all of the attributes and methods of the Files class and adds attributes.”)

the file system extended attributes of each file of the plurality of files including a parent file identifier that references a parent file of the file; (Sedlar in in paragraph [0058] and [FIG.5] element 508-516 describe an emulated hierarchical file system using Row ID and File ID for referencing an entry in the directory (in FIG.6) structure having a parent-child relationship (i.e., “a parent file identifier that references a parent file of the file”). Sedlar [0058] “According to one embodiment of the invention, hierarchical index 510 only stores index entries for items that have children. In the context of an emulated hierarchical file system, therefore, the items that have index entries in the hierarchical index 510 are only those directories that are parents to other directories and/or that are currently storing documents.”)

and a file system database providing the client-facing file hierarchy of the plurality of files; (Sedlar in paragraph [0039] lines 1-4: “FIG. 17 is a block diagram of relational tables that are used in a database-implemented file system that implements the file class hierarchy of FIG. 16, according to one embodiment of the invention”)

and control circuitry coupled to the non-volatile memory module and configured to: determine that a new file has been created by a client using the client-facing file hierarchy, the new file including file system extended attributes (Sedlar in paragraph [0145] and [FIG.6] teaches a method of creating a hierarchical directory structure based on application-based file types such as Microsoft Word, Microsoft Access and etc. (i.e., “including file system extended attributes”) which are available for clients (i.e., client-facing) to view and browse the file system)
      
    PNG
    media_image1.png
    924
    1268
    media_image1.png
    Greyscale

scan the new file to extract information to determine the parent file of the new file within the client-facing file hierarchy from the file system extended attributes of the new file; and in response to determining that the new file has been created: store the new file within the flat file structure on the non-volatile memory module; (Sedlar in paragraph [0120] teaches a method of parsing a file (i.e., “scan the new file to extract information”) to identify the file type: Sedlar [0120] “Inbound files are passed to DB file server 408 through the DB file API. Upon receiving an inbound file, parsing unit 902 identifies the file type of the file, and then parses the file based on its file type.”)

and write file information to an updated file system database based on the extracted information to include the new file in the updated file system database thereby updating the client-facing file hierarchy of the plurality of files in the file system database to include the new file. (Sedlar in paragraph [0080] discloses a step for newly creating a file issuing an insertion of new entry to the database for file attribute information such as owner, creation date, file size and etc. Sedlar [0080]: “For example, in response to inserting a new row in the files table for a newly created file, translation engine 308 issues database commands to (1) store in the "owner" column of the row a value that indicates the user who is creating the file, and (2) store in the "creation date" column of the row a value that indicates the current date, and (3) store in the "last modify" column a value that indicates the current date and time, and (4) store in the "size" column a value that indicates the size of the BLOB.”)

(With respect to claim 1, Sedlar does not explicitly disclose) A network-attached storage device (NAS) comprising: a non-volatile memory module configured to store: a plurality of files stored in a flat file structure and not in a hierarchical format,
However, Vogel discloses a method of configuring data storage system utilizing flat file structures for storage of data in a NAS: (Vogel col. 5 lines 4-9: “Data storage may utilize ... a common Internet File System (“CIFS”), network attached storage (“NAS”), a network file system (“NFS”), or other computer accessible storage ... Data storage may also utilize flat file structures for storage of data.”)
Thus, one having ordinarily skill in the art would have been motivated to combine the teachings of Vogel into the system of Sedlar before the effective filing date of the claimed invention because, storing files in a flat file structure would improve query performance in a small database system. As an example, since they are all in one spot, it would be very simple to search through records and requiring only simple search term to check on and view or even extract and transfer the information over the limited communication bandwidth due to the nature of being light weighted storage system. (See Vogel col. 5 lines 3-20)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Vogel into the system of Sedlar because, they are analogous art as being directed to the same field of endeavor, the system and method of implementing a distributed database storage system (See Sedlar paragraph [0009]. [0016], [FIG.3], [FIG.4], Vogel col.4 lines 54-67)

As per claim 2, (Original) The NAS of claim 1, wherein the file system database comprises (Sedlar discloses) records associating file metadata with one or more stored objects.  
(Sedlar [0138] When a file request is received by rendering unit 904, rendering unit 904 issues database commands to retrieve the data associated with the file. That data includes metadata that indicates the source file type of the file.)

As per claim 3, (Original) The NAS of claim 1, wherein individual files of the plurality of files are stored as objects using object-based storage.  
(Sedlar [0237] According to one aspect of the invention, a mechanism is provided for applying the object-oriented paradigm, including inheritance, to a file system. Specifically, each file in the file system belongs to a class.)

As per claim 4, (Original) The NAS of claim 1, wherein the control circuitry is further configured to create a new file system database as the updated file system database.  
(Sedlar [0081] “According to one embodiment of the invention, this OS file system characteristic is emulated within the database system by maintaining a "security table" where each row of the security table contains content similar to an entry of an access control list. For example, a row in the security table contains one column to store a value that identifies a file, another column to store a value that represents a permission type (e.g. read, update, insert, execute, change permission), another column that stores a flag to indicate whether the permission is granted or denied, and an owner column to store a value that represents the owner of that permission for that file.”)

As per claim 5, (Original) The NAS of claim 1, wherein the control circuitry is further configured to add one or more entries to the file system database to create the updated file system database.  

Claim 5 is analogous to claim 4 because creating/adding entries to the file system requires a step for creating attribute for the entries as well as updating the file system due to the new entry introduced to the hierarchy. Thus, the claim 4 is rejected under the same rationale as indicated above.

As per claim 6, (Currently Amended) The NAS of claim 1, (Sedlar discloses) wherein the file system extended attributes further include key-value pairs corresponding to a file identifier, a client-facing filename, a parent file identifier, and a flag indicating whether a corresponding file is a directory.  (Sedlar [0053] Each item that has any children in the emulated hierarchical system has an index entry in the index. The index entries in the index are linked together in a way that reflects the hierarchical relationship between the items associated with the index entries. Specifically, if a parent-child relationship exists between the items associated with two index entries, then the index entry associated with the parent item has a direct link to the index entry associated with the child item.)

As per claim 7, (Original) The NAS of claim 6, wherein the file identifier corresponds to a name of a file stored in the non-volatile memory module.  (Sedlar [0057] “Depending on the relational database system, RowID may be an implicitly defined field that the DBMS uses for locating data stored on the disk drive. The FileID field of an index entry stores the FileID of the file that is associated with the index entry”)

As per claim 8, (Original) The NAS of claim 7, wherein the file identifier differs from the client-facing filename.  
(Sedlar [0069] In the present example, the filename that follows the root directory in the input pathname is "Windows". Therefore, step 806 involves searching the Dir_entry_list of index entry 508 for an array entry for the filename “Windows”.)

As per claim 9, (Original) The NAS of claim 1, further comprising a network interface.  
(Sedlar [0069] As another example, communication interface 1818 may be a local area network (LAN) card to provide a data communication connection to a compatible LAN. Wireless links may also be implemented.)

As per claim 10, (Original) The NAS of claim 9, wherein the control circuitry is further coupled to the network interface and is further configured to: receive, from a client device, a request for access to a file; determine, using the updated file system database, an object stored on the non-volatile memory module corresponding to the file requested by the client device; 
(Sedlar [0082] Prior to issuing database commands that access a file stored in the files table managed by database server 204, translation engine 308 issues database commands to verify that the user that is requesting the access has permission to perform the type of access requested for the specified file.)

send, to the client device, file data corresponding to the file requested by the client device; receive, from the client device, modifications to the file sent to the client device; modify the updated file system database with modified properties based on the modifications to the file received from the client device; and modify the file system extended attributes with the modified properties. (Sedlar [0080] When translation engine 308 issues database commands to database server 204 to perform any file operation, those database commands include statements which cause the attributes associated with the files involved in the operation to be modified appropriately. For example, in response to inserting a new row in the files table for a newly created file, translation engine 308 issues database commands to (1) store in the "owner" column of the row a value that indicates the user who is creating the file, and (2) store in the "creation date" column of the row a value that indicates the current date, and (3) store in the "last modify" column a value that indicates the current date and time, and (4) store in the "size" column a value that indicates the size of the BLOB. In response to subsequent operations on the file, the values in these columns are modified as required by the operations.)

As per claim 11, (Currently Amended) A network-attached storage device (NAS) comprising: a non-volatile memory module configured to store: a plurality of files stored in a flat file structure and not in a hierarchical format, the plurality of files comprising file system extended attributes that are configured to be used to establish a client-facing file hierarchy, the file system extended attributes of each file of the plurality of files including a parent file identifier that references a parent file of the file; and a file system database providing the client-facing file hierarchy of the plurality of files; and control circuitry coupled to the non-volatile memory module and configured to: determine that a file has been modified by a client using the client-facing file hierarchy, the modified file including at least one change to the file system extended attributes that includes a change of a parent file identifier that references a parent file of the modified file; and in response to determining that the file has been modified:  update the modified file within the flat file structure on the non- volatile memory module; scan the modified file to extract information to determine a modified parent file of the modified file within the client-facing file hierarchy from the file system extended attributes of the modified file; and write file information to an updated file system database based on the extracted information to change an entry associated with the modified file thereby updating the client-facing file hierarchy of the plurality of files in the file system database to indicate modifications to the modified file.  
Claims 11 is analogous to claim 1 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per claim 12, (Original) The NAS of claim 11, wherein the file system database comprises records associating file metadata with one or more stored objects.  

Claims 12 is analogous to claim 2 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per claim 13, (Original) The NAS of claim 11, wherein individual files of the plurality of files are stored as objects using object-based storage.  

Claims 13 is analogous to claim 3 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per claim 14, (Original) The NAS of claim 11, wherein the control circuitry is further configured to create a new file system database as the updated file system database.  

Claims 14 is analogous to claim 4 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per claim 15, (Original) The NAS of claim 11, wherein the control circuitry is further configured to remove an entry from the file system database and to add a new entry to the file system database to create the updated file system database.  

Claims 15 is analogous to claim 5 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per claim 16, (Original) The NAS of claim 11, wherein the control circuitry is further configured to modify an entry in the file system database to create the updated file system database.  

Claims 16 is analogous to claim 15 because an operation of removing an entry from a file system requires a modification of file system.  Thus, claim 16 is rejected under the same rationale as indicated above.

As per claim 17, (Currently Amended) The NAS of claim 11, wherein the file system extended attributes further include key-value pairs corresponding to a file identifier, a client-facing filename, and a flag indicating whether a corresponding file is a directory.   
Claims 17 is analogous to claim 6 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.
 
As per claim 18, (Original) The NAS of claim 17, wherein the file identifier corresponds to a name of a file stored in the non-volatile memory module.  
Claims 18 is analogous to claim 7 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per claim 19, (Original) The NAS of claim 18, wherein the file identifier differs from the client-facing filename.
Claims 19 is analogous to claim 8 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.
  
As per claim 20, (Currently Amended) A network attached storage (NAS) device comprising: data storage means for storing: computer executable instructions; a plurality of files stored in a flat file structure and not in a hierarchical format, the plurality of files comprising file system extended attributes that are configured to be used to establish a client-facing file hierarchy, the file system extended attributes of each file of the plurality of files including a parent file identifier that references a parent file of the file; and a file system database providing the client-facing file hierarchy of the plurality of files; and control means for controlling the data storage means and, upon execution of the computer executable instructions, for: determining that a new file has been created by a client using the client-facing file hierarchy, the new file including file system extended attributes that include a parent file identifier that references a parent file of the new file; and in response to determining that the new file has been created: storing the new file within the flat file structure of the data storage means;  scanning the new file to extract information to determine the parent file of the new file within the client-facing file hierarchy from the file system extended attributes of the new file; and writing file information to an updated file system database based on the extracted information to include the new file in the updated file system database thereby updating the client-facing file hierarchy of the plurality of files in the file system database to include the new file.   

Claims 20 is analogous to claim 1 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

Pertinent Prior Art

The following are prior art references made of record but not currently relied upon:
Distributed File System and Method (Lacapra et al., US 20120036161) – A distributed file system and method distributes file system objects across multiple self-contained volumes where each volume is owned by a unique file system node.

Conclusion
Claims have been amended, however the office action maintains the rejection and remaps the new claim limitations
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONGSUH PARK whose telephone number is (408)918-7574.  The examiner can normally be reached on Monday - Friday 8:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978 EST.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHONGSUH PARK/Examiner, Art Unit 2154 
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154